ORDER
The Commission on Lawyer Conduct petitions this Court for an order transferring respondent to incapacity inactive status. Respondent consents to the petition.
IT IS ORDERED that respondent is transferred to incapacity inactive status until further order of this Court and is enjoined from making disbursements from any account into which respondent has deposited client or trust monies.
IT IS FURTHER ORDERED that Nancy Jo Thomason, Esquire, is hereby appointed to assume responsibility for respondent’s client files, trust account(s), escrow account(s), operating account(s), and any other accounts into which respondent may have deposited client or trust monies. Ms. Thomason shall take action as required by Rule 31 of the Rules for Lawyer Disciplinary Enforcement contained in Rule 413, SCACR, to protect the interests of respondent’s clients. Ms. Thomason has authority to make disbursements from respondent’s trust, escrow, and/or operating account(s) as is reasonably necessary and may apply to the Chair of the Commission on Lawyer Conduct for authority to make any disbursements that appear to be unusual or out of the ordinary.
IT IS FURTHER ORDERED that this Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating aecount(s) of respondent, shall serve as notice to the bank or other financial institution that Nancy Jo Thomason, Esquire, has been duly appointed by this Court.
This Order shall be made public.
/s/ Ernest A. Finney, Jr., C.J. FOR THE COURT